Kirby, J., (after stating the facts). It is contended by appellant that the agent of the Missouri & North Arkansas Railroad was without authority to check the trunks of the appellee through from Marshall on its line of road over the' appellant’s line from Kensett to Hot Springs, without the purchase and payment for tickets by appellee, for the entire journey, and that it incurred no liability because of the issuance of checks therefor, the appellee not having first purchased through tickets to the point of destination. The carrying of baggage is an incident to the transportation of passengers, and the payment of the passenger’s fare is usually a necessary prerequisite to the binding of the carrier to liability for the transportation of the passenger’s baggage.  (1) Passengers are entitled to have their baggage transported over the railroads of the State on the payment of the requisite fare. Section 6615 Kirby’s Digest provides: “Each passenger who shall pay fare at the rate .specified * * * shall be entitled to have transported along with him on the same train, without any additional charge, 150 pounds of baggage, to consist of such articles as are usually carried by ordinary persons when traveling.”  (2) Appellee, at the time of purchasing his tickets, attempted to have his baggage checked, as he had a right to have done, but the agents of the railroad company were so busy about other affairs that they could not attend to the checking of the baggage. They assured him, however, that the baggage would be checked through to Hot Springs, his destination, and took his address, agreeing to mail him the baggage checks, which was done. He told them at the time that he had only purchased tickets to Kensett, but intended to continue their journey on the Iron Mountain railroad, appellant’s line, and they said that would be all right, and the baggage would be checked through. Becoming a passenger or purchasing a ticket, entitles a passenger to have his baggage carried as well as himself, and it makes no difference in these modern times whether or not the baggage is transported upon the same train with the passenger, although he has the right to have it done. Section 6615, Kirby’s Digest; Conheim v. Chicago G. W. R. Co., 17 L. R. A. (N. S.) 1091. Cyc. says: “As to personal baggage of the passenger, delivered to and taken possession of by the carrier, the liability of the latter is that of a common carrier of goods. It is immaterial whether the baggage is carried on the same train with the passenger or not. 6 Cyc. 662; Warner v. Burlington, etc.,. R. R., 92 Am. Dec. 389.  (3) The railroad company is responsible as a common carrier for all baggage or goods checked" by it as baggage for forty-eight hours after the baggage or goods checked as baggage has reached its destination. Section 6617, Kirby’s Digest.  (4) Appellant, without doubt, would have been liable for the transportation and delivery of the baggage had the tickets been sold from the point of the beginning of the journey through to the passenger’s destination at Hot Springs over its lines with the connecting carrier.  (5) The agent of the connecting carrier having the authority to bind the appellant company upon the sale of such through tickets, and to check the baggage through as incident thereto, was expected, of course, to require the payment of the fare, and issue a check binding upon appellant for the transportation of the baggage over its lines to the end of the journey. Having this right, although he exceeded his authority in the issuance of the through checks on the baggage upon the purchase of tickets upon his own line and the agreement of the passenger to purchase tickets to complete the journey over the line of appellant from the point of connection, his act in doing so was still within the apparent scope of his authority and binding upon appellant, the passenger having in fact purchased tickets over its line of railroad in accordance with his agreement, and paid therefor to the end of the journey, the point of destination. The purchase of a ticket is not a prerequisite always to the relationship of passenger and carrier. St. Louis & S. F. Rd. Co. v. Kilpatrick, 67 Ark. 47; St. Louis S. W. Ry. Co. v. Hammett, 98 Ark. 418. The appellant was liable for the baggage as a common carrier for forty-eight hours after its arrival at its depot in Hot Springs, and it is not disputed that it arrived on the morning of the day it was destroyed in the afternoon by fire. Finding no prejudicial error in the record, the judgment is affirmed.